DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 6/11/2020 in which Applicant lists claim 5 as being cancelled, claims 2-4, 8-11 and 15 as being original, claims 1, 6-7 and 12-14 as being currently amended, and claims 16-20 as being new. It is interpreted by the examiner that claims 1-4 and 6-20 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Foreign application KR 10-2018-0097631 filed on 8/21/2018 is the earliest filed application that appears to disclose all of the limitations in claims 1 and 14 and therefore is the earliest priority date given for the instant application. It is noted that provisional application 62/598475, filed on 12/14/2017, does not appear to disclose all of the limitations in claims 1 and 14. Additionally, it is noted that provisional application 62/648348, filed on 3/26/2018, does not appear to disclose all of the limitations in claims 1 and 14, but the application is in Korean and therefore the scope of the disclosure cannot be clearly ascertained.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 6/1/2022 was considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: θ3 and θ4 (see at least pages 34 and 46 of the specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claims 6, 15 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S. Patent Application Publication Number 2004/0141065 A1, of record (hereafter Hara).
Regarding claim 1, Hara discloses a prism apparatus for a camera apparatus, the prism apparatus comprising:
a first reflecting element configured to reflect input light toward a first reflected direction (see at least figures 11, 12A-12B, one of elements 61 and 62, as well as paragraphs [0110]-[0114]);
a first actuator configured to change an angle of the first reflecting element about a first rotation axis to change the first reflected direction based on a first control signal (see at least figure 6, one of elements 57 and 58, as well as paragraphs [0074], [0114]);
a second reflecting element configured to reflect the light reflected from the first prism toward a second reflected direction (see at least figures 11, 12A-12B, another one of elements 61 and 62, as well as paragraphs [0110]-[0114]); and
a second actuator configured to change an angle of the second reflecting element about a second rotation axis to change the second reflected direction based on a second control signal (see at least figure 6, another one of elements 57 and 58, as well as paragraphs [0074], [0114]),
wherein the first rotation axis of the first reflecting element is perpendicular to the second rotation axis of the second reflecting element (see at least figures 10B, 11, 12A-12B, axis T and S, as well as paragraphs [0074], [0114]).
Hara does not explicitly disclose that the first and second reflecting elements/mirrors are prisms.
However, Hara further discloses that a triangular prism may be used to bend the optical axis instead of a mirror (see at least paragraph [0113]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the mirror reflectors of the apparatus of Hara to include the further teachings of Hara so that the first and second reflecting elements are triangular prisms, for the purpose of substituting a well-known type of reflective element for another well-known type of reflective element to achieve the predictable result of reflecting light to bend the optical axis while having a reasonable expectation for success (para. [0113] of Hara).
Regarding claim 14, Hara discloses a camera apparatus comprising:
a gyro sensor configured to sense a movement of the camera apparatus (see at least figure 6, elements 55 and 56);
a dual reflecting element apparatus configured to direct input light (see at least figures 11, 12A-12B, elements 61 and 62, as well as paragraphs [0110]-[0114]);
a lens apparatus comprising a plurality of lenses configured to be adjusted to achieve variable focus (see at least figure 5A, elements L1-L6; figure 3, element 69, as well as paragraphs [0063], [0072]); and
an image sensor configured to generate an image signal based on the input light (see at least figures 3-5A, element 42);
wherein the dual reflecting element apparatus comprises:
a first reflecting element configured to reflect input light toward a first reflected direction (see at least figures 11, 12A-12B, one of elements 61 and 62, as well as paragraphs [0110]-[0114]);
a first actuator configured to change an angle of the first reflecting element about a first rotation axis to change the first reflected direction based on a first control signal (see at least figure 6, one of elements 57 and 58, as well as paragraphs [0074], [0114]);
a second reflecting element configured to reflect the light reflected from the first prism toward a second reflected direction (see at least figures 11, 12A-12B, another one of elements 61 and 62, as well as paragraphs [0110]-[0114]); and
a second actuator configured to change an angle of the second reflecting element about a second rotation axis to change the second reflected direction based on a second control signal (see at least figure 6, another one of elements 57 and 58, as well as paragraphs [0074], [0114]),
wherein the first rotation axis of the first reflecting element is perpendicular to the second rotation axis of the second reflecting element (see at least figures 10B, 11, 12A-12B, axis T and S, as well as paragraphs [0074], [0114]).
Hara does not explicitly disclose that the first and second reflecting elements/mirrors are prisms.
However, Hara further discloses that a triangular prism may be used to bend the optical axis instead of a mirror (see at least paragraph [0113]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the mirror reflectors of the apparatus of Hara to include the further teachings of Hara so that the first and second reflecting elements are triangular prisms, for the purpose of substituting a well-known type of reflective element for another well-known type of reflective element to achieve the predictable result of reflecting light to bend the optical axis while having a reasonable expectation for success (para. [0113] of Hara).

Claims 2-4, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S. Patent Application Publication Number 2004/0141065 A1, of record (hereafter Hara) as applied to claims 1 and 14 above, and further in view of McDowall, U.S. Patent Application Publication Number 2013/0038689 A1 (hereafter McDowall).
Regarding claim 2, Hara discloses the limitations of claim 1, but does not explicitly disclose that the first prism comprises an internal first reflective surface and the second prism comprises an internal second reflective surface configured to reflect the light.
However, McDowall discloses an optical apparatus which uses reflective triangular prisms to bend the optical axis and wherein the prisms may perform reflection by total internal reflection due to a difference in refractive index and angle, or by a reflective coating (see at least figure 3A, elements 340R, 341R, 340L and 341L, as well as paragraph [0096] of McDowall).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first and second prisms of Hara to include the teachings of McDowall so that the first prism comprises an internal first reflective surface and the second prism comprises an internal second reflective surface configured to reflect the light, for the purpose of using a well-known type of reflective element to achieve the predictable result of reflecting light to bend the optical axis while having a reasonable expectation for success (para. [0096] of McDowall).
Regarding claim 3, Hara in view of McDowall discloses the limitations of claim 2, and that the first prism is configured to receive the input light through a first entry prism surface and output the input light reflected from the internal first reflective surface through a first exit prism surface;  and
the second prism is configured to receive the reflected light through a second entry prism surface and output the reflected light reflected from the internal second reflective surface through a second exit prism surface (See at least figures 11, 12A-12B and paragraph [0113] of Hara, as well as the rejection set forth above, wherein light would enter the triangular prisms through an entry prism surface and exit through an exit prism surface; Additionally see figure 3A, elements 340R and 340L which provide additional teachings of this in triangular prisms).
Regarding claim 4, Hara in view of McDowall discloses the limitations of claim 3, and that the first prism and second prism are configured such that the first exit prism surface faces the second entry prism surface (See at least figures 11, 12A-12B and paragraph [0113] of Hara, as well as the rejection set forth above, wherein light would exit the first triangular prism 61 through an exit surface and enter the second triangular prism 62 through an entry surface).
Regarding claim 12, Hara does not specifically disclose that the refractive indices of the first prism and the second prism are 1.7 or greater.
However, McDowall discloses an optical apparatus which uses reflective triangular prisms to bend the optical axis and wherein the prisms may perform reflection by total internal reflection due to a difference in refractive index and angle, or by a reflective coating (see at least figure 3A, elements 340R, 341R, 340L and 341L, as well as paragraph [0096] of McDowall).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose an appropriate optical material with an appropriate refractive index to achieve reflection by total internal reflection, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to have the refractive indices of the first prism and the second prism are 1.7 or greater, for the purpose of achieving total internal reflection off the reflective surface of the prisms due to a sufficient refractive index difference. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first and second prisms of Hara to include the teachings of McDowall, and to choose desired optical materials with appropriate refractive indices, so that the refractive indices of the first prism and the second prism are 1.7 or greater, for the purpose of using a well-known type of reflective element to achieve the predictable result of achieving total internal reflection off the reflective surface of the prisms due to a sufficient refractive index difference.
Regarding claim 13, Hara does not specifically disclose that the refractive indices of the first prism and the second prism are less than 1.7, and
wherein a reflective coating is formed on reflective surfaces of the first prism and the second prism.
However, McDowall discloses an optical apparatus which uses reflective triangular prisms to bend the optical axis and wherein the prisms may perform reflection by total internal reflection due to a difference in refractive index and angle, or by a reflective coating (see at least figure 3A, elements 340R, 341R, 340L and 341L, as well as paragraph [0096] of McDowall).
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose an appropriate optical material with an appropriate refractive index to achieve desired optical transmission and reflection, since it has been held to be within the ordinary skill of workers in the art to select a known material on the basis of its suitability for the intended use. One would have been motivated to have the refractive indices of the first prism and the second prism are less than 1.7, and a reflective coating is formed on reflective surfaces of the first prism and the second prism, for the purpose of having desired optical transmission and reflection characteristics and achieve the predictable result of reflection off of a reflective coating. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first and second prisms of Hara to include the teachings of McDowall, and to choose desired optical materials with appropriate refractive indices, so that the refractive indices of the first prism and the second prism are less than 1.7, and a reflective coating is formed on reflective surfaces of the first prism and the second prism, for the purpose of using a well-known type of reflective element to achieve desired optical transmission and reflection characteristics and achieve the predictable result of reflection off of a reflective coating.
Regarding claim 16, Hara discloses that the first prism is configured to receive the input light through a first entry prism surface and output the input light reflected from the internal first reflective surface through a first exit prism surface; and
the second prism is configured to receive the reflected light through a second entry prism surface and output the reflected light reflected from the internal second reflective surface through a second exit prism surface (See at least figures 11, 12A-12B and paragraph [0113] of Hara, as well as the rejection set forth above, wherein light would enter the triangular prisms through an entry prism surface and exit through an exit prism surface; Additionally see figure 3A, elements 340R and 340L which provide additional teachings of this in triangular prisms).
Hara does not explicitly disclose that the first prism comprises an internal first reflective surface and the second prism comprises an internal second reflective surface configured to reflect the light.
However, McDowall discloses an optical apparatus which uses reflective triangular prisms to bend the optical axis and wherein the prisms may perform reflection by total internal reflection due to a difference in refractive index and angle, or by a reflective coating (see at least figure 3A, elements 340R, 341R, 340L and 341L, as well as paragraph [0096] of McDowall).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the first and second prisms of Hara to include the teachings of McDowall so that the first prism comprises an internal first reflective surface and the second prism comprises an internal second reflective surface configured to reflect the light, for the purpose of using a well-known type of reflective element to achieve the predictable result of reflecting light to bend the optical axis while having a reasonable expectation for success (para. [0096] of McDowall).

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., U.S. Patent Application Publication Number 2004/0141065 A1, of record (hereafter Hara) as applied to claims 1 and 14 above, and further in view of Im et al., U.S. Patent Number 10,334,146 B2 (hereafter Im).
Regarding claims 7 and 18, Hara further discloses position sensors for detecting pitch and yaw angles of the mirror(s) (see at least position sensors 52 and 53, as well as paragraphs [0078]-[0081] of Hara).
Hara does not specifically disclose that the position sensors are a first hall sensor configured to sense an angle change of the first prism based on a first magnetic field; and
a second hall sensor configured to sense an angle change of the second prism based on a second magnetic field.
However, Im teaches a camera module which uses a triangular prism for bending the optical axis and Optical Image Stabilization (OIS) wherein position sensors are used which are Hall sensors (see at least figures 3A-4, elements 1110, 1141c and 1143c as well as column 11, lines 18-24).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the angular position sensors of Hara to include the teachings of Im so that the position sensors are a first hall sensor configured to sense an angle change of the first prism based on a first magnetic field, and a second hall sensor configured to sense an angle change of the second prism based on a second magnetic field, for the purpose of substituting a well-known type of position sensor for another well-known type of position sensor to achieve the predictable result of using Hall effect sensors to determine an angular position/change of the first and second prisms while having a reasonable expectation for success.
Regarding claim 8, Hara does not specifically disclose that the first actuator comprises a first drive magnet and a first drive coil.
However, Im further teaches that the camera module which uses a triangular prism for bending the optical axis and Optical Image Stabilization (OIS) includes drive magnets and coils for actuating the prism (see at least figures 3A-4, elements 1141a, 1143a, 1145a, 1141b, 1143b and 1145b as well as column 10, line 48 through column 11, line 6).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the actuator(s) of Hara to include the teachings of Im so that the first actuator comprises a first drive magnet and a first drive coil, for the purpose of substituting a well-known type of actuator for another well-known type of actuator to achieve the predictable result of using magnets and coils to actuate at least the first prism while having a reasonable expectation for success.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 6, 14 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5, 13 and 24 of prior U.S. Patent No. 10,884,258 B2. This is a statutory double patenting rejection.
Regarding claim 1 of the instant application, see at least claims 1 and 5 of prior U.S. Patent No. 10,884,258 B2.
Regarding claim 6 of the instant application, see at least claims 1 and 5 of prior U.S. Patent No. 10,884,258 B2.
Regarding claim 14 of the instant application, see at least claims 13 and 24 of prior U.S. Patent No. 10,884,258 B2.
Regarding claim 15 of the instant application, see at least claims 13 and 24 of prior U.S. Patent No. 10,884,258 B2.

Claims 1, 6, 14 and 15 are directed to the same invention as that of claims 1, 5, 13 and 24 of commonly assigned U.S. Patent No. 10,884,258 B2. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 5 of copending Application No. 17/042074 (corresponding to US 2021/0096322 A1). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Regarding claim 1 of the instant application, see at least claims 1 and 5 of copending Application No. 17/042074.

Claim 1 is directed to the same invention as that of claims 1 and 5 of commonly assigned copending Application No. 17/042074. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4, 7-13, 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-14, 16-19 of U.S. Patent No. 10,884,258 B2 in view of Hara et al., U.S. Patent Application Publication Number 2004/0141065 A1, of record (hereafter Hara).
Regarding claim 2 of the instant application, claims 1 and 2 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 3 of the instant application, claims 1, 2 and 3 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 4 of the instant application, claims 1, 2, 3 and 4 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 7 of the instant application, claims 1 and 6 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 8 of the instant application, claims 1, 6 and 7 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 9 of the instant application, claims 1, 6, 7 and 8 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 10 of the instant application, claims 1, 6, 7, 8 and 9 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 11 of the instant application, claims 1, 6, 7, 8, 9 and 10 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 12 of the instant application, claims 1 and 11 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 13 of the instant application, claims 1 and 12 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 16 of the instant application, claims 13, 18 and 19 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 17 of the instant application, claims 13 and 24 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 18 of the instant application, claims 13 and 14 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 19 of the instant application, claims 13, 14 and 16 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 20 of the instant application, claims 13, 14, 16 and 17 of U.S. Patent No. 10,884,258 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 

Claims 2-4 and 6-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-15 of copending Application No. 17/042074 in view of Hara et al., U.S. Patent Application Publication Number 2004/0141065 A1, of record (hereafter Hara).
This is a provisional nonstatutory double patenting rejection.
Regarding claims 2-4 and 6-15 of the instant application, claims 1-4 and 6-15 of copending Application No. 17/042074 respectively discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6 and 9 of U.S. Patent No. 10,884,237 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 2, 6 and 9 of U.S. Patent No. 10,884,237 B2.
Regarding claim 1 of the instant application, see at least claims 2, 6 and 9 of U.S. Patent No. 10,884,237 B2.

Claims 3-4, 6-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 6-8 and 10-16 of U.S. Patent No. 10,884,237 B2 in view of Hara et al., U.S. Patent Application Publication Number 2004/0141065 A1, of record (hereafter Hara). 
Regarding claim 3 of the instant application, claims 2, 6 and 7 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 4 of the instant application, claims 2, 6, 7 and 8 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 6 of the instant application, claims 2, 6 and 10 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 7 of the instant application, claims 2, 6 and 11 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 8 of the instant application, claims 2, 6, 11 and 12 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 9 of the instant application, claims 2, 6, 11, 12 and 13 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 10 of the instant application, claims 2, 6, 11, 12, 13 and 14 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 11 of the instant application, claims 2, 6, 11, 12, 13, 14 and 15 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 14 of the instant application, claims 2, 6, 10 and 16 of U.S. Patent No. 10,884,237 B2 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 

Claims 1, 3-4, 6-11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-15 of U.S. Patent No. 10,955,658 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 6-15 of U.S. Patent No. 10,955,658 B2.
Regarding claim 1 of the instant application, see at least claim 6 of U.S. Patent No. 10,955,658 B2.
Regarding claim 3 of the instant application, see at least claims 6 and 7 of U.S. Patent No. 10,955,658 B2.
Regarding claim 4 of the instant application, see at least claims 6, 7 and 8 of U.S. Patent No. 10,955,658 B2.
Regarding claim 6 of the instant application, see at least claims 6 and 9 of U.S. Patent No. 10,955,658 B2.
Regarding claim 7 of the instant application, see at least claims 6 and 10 of U.S. Patent No. 10,955,658 B2.
Regarding claim 8 of the instant application, see at least claims 6, 10 and 11 of U.S. Patent No. 10,955,658 B2.
Regarding claim 9 of the instant application, see at least claims 6, 10, 11 and 12 of U.S. Patent No. 10,955,658 B2.
Regarding claim 10 of the instant application, see at least claims 6, 10, 11, 12 and 13 of U.S. Patent No. 10,955,658 B2.
Regarding claim 11 of the instant application, see at least claims 6, 10, 11, 12, 13 and 14 of U.S. Patent No. 10,955,658 B2.
Regarding claim 14 of the instant application, see at least claims 6, 9 and 15 of U.S. Patent No. 10,955,658 B2.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 and 8 of copending Application No. 17/056915 (corresponding to US 2021/0208487 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than or an obvious variation of claims 1, 5, 6 and 8 of copending Application No. 17/056915.
Regarding claim 1 of the instant application, see at least claim 1, 5, 6 and 8 of copending Application No. 17/056915.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 6-7 and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 10, 11, 12 and 13 of copending Application No. 17/056915 in view of Hara et al., U.S. Patent Application Publication Number 2004/0141065 A1, of record (hereafter Hara). 
These are provisional nonstatutory double patenting rejections.
Regarding claim 6 of the instant application, claims 1, 5, 6 and 9 of copending Application No. 17/056915 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 7 of the instant application, claims 1, 5, 6 and 10 of copending Application No. 17/056915 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 9 of the instant application, claims 1, 5, 6, 10 and 11 of copending Application No. 17/056915 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 10 of the instant application, claims 1, 5, 6 and 12 of copending Application No. 17/056915 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 
Regarding claim 11 of the instant application, claims 1, 5, 6, 12 and 13 of copending Application No. 17/056915 discloses all of the same claim limitations except that the first rotation axis of the first prism is perpendicular to the second rotation axis of the second prism.
However, Hara teaches a camera apparatus with image shake correction wherein reflection element(s) are rotated around first and second perpendicular axis (see at least figures 10A-12B, elements 41, T, S, 61, 62 and paragraphs [0074], [0110]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to have the first rotation axis of the first prism be perpendicular to the second rotation axis of the second prism, for the purpose of using a well-known technique for image shake correction in both the pitch and yaw directions. 

Other Related Art
This prior art, made of record, but not relied upon is considered pertinent to applicant's disclosure since the following references have similar structure and/or use similar optical elements to what is claimed and/or disclosed in the instant application:
Jeong et al., US 2021/0311372 A1, claims a similar prism apparatus as claim 1 (see claim 18);
Hayakawa, US 6,130,993, discloses a camera apparatus with first and second perpendicular mirrors which are actuated for image stabilization (figs. 7 and 14); and
Yamamoto, US 7,940,327 B2, discloses a camera apparatus having a pivoting mirror with a prism holder with protrusions (fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/19/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872